Citation Nr: 0127255	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  98-19 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left elbow, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In September 2001, the veteran appeared before the 
undersigned Member of the Board and gave testimony in support 
of his claim.  



REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that during his June 1999 VA disability 
examination, the veteran asserted that he was receiving SSI 
(Supplemental Security Income).  However, there is no Social 
Security Administration (SSA) decision of record.  VA's duty 
to assist includes obtaining Social Security Administration 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992).  Accordingly, the veteran's claim must be remanded to 
obtain the decision granting the veteran SSA benefits as well 
as all medical records considered by the SSA in making such 
decision.

As noted, the veteran underwent a VA examination for his left 
elbow in June 1999.  The examiner noted that range of motion 
was 25 to 65 degrees, and supination and pronation were to 40 
and 80 degrees, respectively.  The examiner did not indicate 
if there was flail joint impairment, nonunion, loss of bone 
substance, or deformity.  In light of the need to remand the 
veteran's claim to obtain the aforementioned SSA records, the 
veteran should also be scheduled for another VA examination 
of his left elbow.

The veteran's limitation of motion of the left elbow due to 
pain must be considered. Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (2001) 
or 38 C.F.R. § 4.45 (2001).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2001) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use. The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim.  

At the veteran's September 2001 hearing before the 
undersigned, he asserted that his left hand and wrist were 
damaged as a result of his service-connected left elbow 
disability.  During the hearing, the veteran's representative 
requested that consideration for a left hand disability as 
secondary to the service-connected elbow be afforded under 
Allen v. Brown, 7 Vet. App. 439 (1995).  A note at the end of 
diagnostic code 5213 instructs that in all forearm and wrist 
injuries, Codes 5205 through 5213, multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined not to exceed the rating 
for loss of use of hand. Accordingly, under the provisions of 
Esteban v. Brown, 6 Vet. App. 259 (1994), the veteran may be 
entitled to a separate rating for his left hand and/or left 
wrist complaints.  However, the RO has not made a 
determination as to whether the veteran's left hand and/or 
his left wrist may be rated separately in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, when 
the veteran is examined for his left elbow, the examiner must 
clearly comment on all left wrist disorders as well as all 
left hand and finger disorders of the veteran.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his left elbow 
disability complaints recently.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of the SSA decision granting the veteran 
benefits as well as copies of all medical 
records considered by the SSA in its 
decision.

3.  After all records are obtained in 
accordance with the directives above, the 
RO should schedule the veteran for a VA 
examination in order to determine the 
nature and severity of the veteran's left 
elbow injury.  The claims file and a 
complete copy of this remand must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
should note in the examination report 
that this has been accomplished.  All 
appropriate special testing should be 
completed.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a. Does the veteran have ankylosis of the 
left elbow?

b. What is the veteran's flexion of the 
left elbow?

c. What is the veteran's extension of the 
left elbow?

d. Does the veteran's left elbow exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e. Does pain significantly limit 
functional ability during flare-ups or 
when the left elbow is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

f. Does the veteran have a left flail 
joint impairment?

g. Does the veteran have nonunion of the 
radius and ulna with a flail false joint?

h. Does the veteran have nonunion in the 
lower half of his radius with false 
movement?

i. Does the veteran have loss of bone 
substance (1 inch (2.5 cms.) or more) and 
marked deformity?

j. Does the veteran have impairment of 
supination and pronation with loss of 
(bone fusion), with the hand fixed in 
supination or hyperpronation?

k. Does the veteran have impairment of 
supination and pronation with loss of 
(bone fusion), and the hand fixed in full 
pronation?

l.  Does the veteran have impairment of 
supination and pronation with loss of 
(bone fusion), and the hand fixed near 
the middle of the arc or moderate 
pronation?

m. Does the veteran have impairment of 
supination and pronation with limitation 
of pronation and motion lost beyond the 
middle of the arc?

n. Does the veteran have impairment of 
supination and pronation with limitation 
of pronation and motion lost beyond the 
quarter of the arc, and the hand not 
approaching full pronation?

o. Does the veteran have impaired finger 
movements of the left hand due to tendon 
tie-up, or muscle or nerve injury?

The examiner must also indicate whether 
there is left wrist, hand or fingers 
disability associated with the left elbow 
disorder.  Complete findings must be 
documented.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
issue on appeal.  In so doing, the RO 
should also determine whether the veteran 
is entitled to separate ratings for any 
left wrist, left hand or left finger 
disabilities pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Secondary 
service connection should also be 
addressed.  In addition, the RO should 
consider whether the issue of entitlement 
to an extraschedular rating warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b) (2001).




If any benefit sought on appeal remains denied, or if a 
timely Notice of Disagreement is submitted as to any other 
matter, the appellant and the appellant's representative, if 
any, should be provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).
	


